Citation Nr: 0121536	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  01-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to June 21, 1996, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD) and the assignment of a 100 percent 
evaluation, including a total rating based on individual 
unemployability due to service-connected disabilities, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and G. C.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1943 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

An April 1945 rating decision granted the veteran a 100 
percent schedular evaluation for service-connected 
disabilities.  A March 1946 rating decision proposed to 
reduce the evaluation to 60 percent.  The veteran was 
notified of this action by letter dated in April 1946.  April 
1947 and May 1981 rating decisions continued the 60 percent 
evaluation.  The veteran was notified of these actions and 
his appellate rights, but he did not appeal and these 
decisions became final.

A May 1983 RO decision denied service connection for PTSD and 
continued the 60 percent evaluation assigned for the 
veteran's service-connected disabilities.  The veteran 
appealed and an April 1984 Board decision denied service 
connection for PTSD and continued the evaluations assigned 
for the veteran's various service-connected disabilities.

An October 1986 RO decision denied a total rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran appealed and a June 1987 Board 
decision denied a total rating based on individual 
unemployability due to service-connected disabilities.

In March 1996 the veteran submitted a claim indicating that 
he desired reevaluation of his service-connected 
disabilities.  An April 1996 RO decision denied increases in 
the evaluations assigned for the veteran's service-connected 
disabilities.  In a June 5, 1996, communication the veteran 
indicated that a VA physician had advised him to apply for a 
100 percent disability, indicating that he did not believe 
that proper consideration had been given to his application 
for 100 percent.  In a communication, received June 21, 1996, 
the veteran indicated that he disagreed with the decision 
regarding the increase in his service-connected disabilities.

A March 1997 RO decision granted service connection for post-
traumatic stress disorder and assigned a 100 percent 
evaluation, including indicating that it found that the 
veteran was entitled to individual unemployability benefits, 
assigning an effective date of June 21, 1996, the date of the 
veteran's previously referred to communication.  In an April 
1997 statement the veteran indicated that he did not agree 
with the date of disability which was determined, referring 
to the 100 percent assigned and indicating his belief that he 
had been unemployable since 1986.  He indicated his belief 
that he was entitled to a 100 percent evaluation from 1986.  
A statement of the case was issued in June 1997 addressing 
the claim for individual unemployability from 1986.  A 
transcript from a June 1997 hearing with the veteran 
indicates that the issue was entitlement to an earlier 
effective date for service connection for PTSD and an August 
1997 supplemental statement of the case refers to the issue 
as an earlier effective date for the grant of service 
connection for PTSD.  The veteran filed a VA Form 9 in 
October 1997.

The veteran died in April 1998 and the appellant submitted 
her claim for benefits, including accrued benefits, in May 
1998.

An August 1999 RO decision found that there was no clear and 
unmistakable error in the March 1997 rating action that 
granted service connection for PTSD from June 21, 1996.  
Although this RO decision purports to determine whether there 
was clear and unmistakable error in the March 1997 action, 
the record indicates that the veteran had appealed that 
action with respect to an earlier effective date for the 
100 percent evaluation based upon a schedular evaluation, 
including the grant of service connection for PTSD or based 
upon a total rating for compensation purposes.  Since the 
appellant's claim is for accrued benefits based upon an 
earlier effective date for the grant of service connection 
for PTSD to include a 100 percent evaluation or a total 
rating for compensation purposes, and since the veteran's 
appeal of the March 1997 RO decision was pending at the time 
of his death, she need not demonstrate clear and unmistakable 
error in the March 1997 decision with respect to the date of 
service connection for PTSD and the assignment of a 
100 percent schedular evaluation or a total rating based upon 
unemployability for compensation purposes.  While a February 
2000 deferred rating action indicates that the issue of an 
earlier effective date for service connection for PTSD, for 
accrued benefits purposes, was pending, the record does not 
indicate that this claim has been adjudicated.

During an April 2000 personal hearing the issue of whether 
there was clear and unmistakable error in a March 1946 RO 
decision and all subsequent RO decisions was raised.  The 
first notification to the appellant of any adjudication with 
respect to this issue appears to have occurred in the March 
2001 statement of the case.  Although the statement of the 
case did not advise the appellant of any initial appellate 
rights, the appellant did indicate disagreement with that 
denial in a VA Form 9 submitted in May 2001.

Further, the record does not indicate that the veteran's 
appeal of the April 1996 denial of increased ratings for his 
service-connected disabilities has been adjudicated for 
purposes of accrued benefits.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for benefits.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).

In light of the above, the appeal is REMANDED for the 
following:

1.  The RO should contact the appellant 
and request that she provide the dates of 
all VA treatment the veteran received 
subsequent to his discharge from active 
service.  The RO should attempt to obtain 
copies of any VA treatment records 
identified, that are not already a part 
of the claims file.

2.  The RO should adjudicate the issues 
of entitlement to increased ratings, for 
purposes of accrued benefits, as denied 
in the April 1996 rating decision and 
appealed in the June 1996 notice of 
disagreement.  All appropriate appellate 
procedures should then be followed.

3.  The RO should adjudicate the issue of 
entitlement to an effective date prior to 
June 21, 1996, for the grant of service 
connection for PTSD and a 100 percent 
schedular evaluation or a total rating 
based on individual unemployability due 
to service-connected disabilities, for 
purposes of accrued benefits.  All 
appropriate appellate procedures should 
then be followed.

4.  The RO should issue a statement of 
the case addressing the issue of whether 
there was clear and unmistakable error in 
the March 1946, and all subsequent rating 
decisions, for purposes of accrued 
benefits.  All appropriate procedures 
should then be followed.

5.  The RO must review the claims file 
and insure that all notification and 
development action required by the VCAA 
is completed.

6.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with 
any applicable due process, including a 
supplemental statement of the case as 
warranted, and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  In taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the appellant 
until she is further notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




